NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1930-19

JULIO PINA-CATENA,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted March 24, 2021 – Decided April 21, 2021

                   Before Judges Rose and Firko.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Julio Pina-Catena, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Daniel S. Shehata, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Julio Pina-Catena is an inmate serving an aggregate sentence of twenty-

one years with a fourteen-year and five-month mandatory minimum term for

aggravated assault and other crimes. He appeals from an August 5, 2019 final

decision of the Department of Corrections (DOC), denying his claim for

reimbursement of lost, damaged or stolen property. Pina-Catena maintains

"corrupt and rogue corrections officers" stole his property while packing it for

transfer from South Wood State Prison (SWSP) to New Jersey State Prison

(NJSP). We affirm.

      On February 28, 2019, Pina-Catena was transferred from SWSP to NJSP.

On March 26, 2019, Pina-Catena submitted Form 943-I to the DOC's

Correctional Facility Claims Committee, certifying the following eight items of

personal property were lost, damaged or destroyed during the transfer: (1) Sony

Walkman; (2) LED book light; (3) glasses; (4) shave and trim kit; (5) comb kit;

(6) surge protector; (7) wrist band; and (8) knee brace. Pina-Catena provided

receipts for all items, except the glasses, wrist band, and knee brace.

      Pina-Catena certified the "SWSP [p]ackage [i]nventory [s]lip proves [the]

items were stolen/not packed." But the Committee's April 22, 2019 "checklist"

indicates the eight items were not listed on the SWSP's March 7, 2019 inventory




                                                                          A-1930-19
                                        2
sheet. The Committee's checklist also noted "radio altered" was handwritten on

the March 7, 2019 administrative segregation contraband property form.

      In response to question eight of Form 943-I, which sought the "[n]ames

of witnesses to the incident," Pina-Catena generally answered:        "Speak to

workers in [SWSP] who stole/did not pack the above items."

      On July 30, 2019, the Committee issued a decision, denying Pina-Catena's

claim.     Citing   N.J.A.C.   10A:2-6.2,    the   Committee    determined     its

"[i]nvestigation revealed no negligence/fault by the correctional facility. Care

was exercised by the facility staff to prevent property loss, damage or

destruction."   The Committee also found Pina-Catena failed to "provide

necessary documentation that pro[v]ed authorized possession of the item(s)

named in the claim. Sufficient information has not been supplied by the inmate,

including property receipts, witnesses and investigative reports." On August 5,

2019, the DOC administrator issued a final decision, denying Pina-Catena's

claim. This appeal followed.

      In overlapping arguments on appeal, 1 Pina-Catena contends he was

"denied due process and a fair review of his claim for lost, damaged or destroyed



1
  Pina-Catena's merits brief contains no point headings as required under Rule
2:6-2(a)(6).
                                                                           A-1930-19
                                       3
property, by the arbitrary and capricious conduct of the [DOC]." Pina -Catena

asserts the DOC denied his claim "without any investigation at all," including

the failure to interview him "or any of his witnesses." Pina-Catena seeks a

remand to the DOC to investigate his claim for: "(1) evaluation of evidence that

[he] possessed the allegedly lost items; (2) an investigation of the packing of the

property[;] (3) substantiation of ownership of the property[; and] (4) an

investigation of the cause of the alleged loss of the property."

      We have considered Pina-Catena's contentions in view of the record and

applicable legal standards and find them to be without sufficient merit to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E). We add only the

following remarks.

      Our scope of review of an agency decision is limited. In re Stallworth,

208 N.J. 182, 194 (2011); Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186,

190 (App. Div. 2010).        Reviewing courts presume the validity of the

"administrative agency's exercise of its statutorily delegated responsibilities."

Lavezzi v. State, 219 N.J. 163, 171 (2014). "We defer to an agency decision

and do not reverse unless it is arbitrary, capricious, or unreasonable or not

supported by substantial credible evidence in the record." Jenkins v. N.J. Dep't

of Corr., 412 N.J. Super. 243, 259 (App. Div. 2010). "'Substantial evidence'


                                                                             A-1930-19
                                        4
means 'such evidence as a reasonable mind might accept as adequate to support

a conclusion.'" Figueroa, 414 N.J. Super. at 192 (quoting In re Pub. Serv. Elec.

& Gas Co., 35 N.J. 358, 376 (1961)).

      "A reviewing court 'may not substitute its own judgment for the agency's,

even though the court might have reached a different result.'" Stallworth, 208

N.J. at 194 (quoting In re Carter, 191 N.J. 474, 483 (2007)). "This is particularly

true when the issue under review is directed to the agency's special 'expertise

and superior knowledge of a particular field.'"       Id. at 195 (quoting In re

Herrmann, 192 N.J. 19, 28 (2007)). But, an agency's "interpretation of the law

and the legal consequences that flow from established facts are not entitled to

any special deference." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).

      The DOC utilizes an inmate inventory sheet "to itemize all personal

property in the inmate's possession . . . upon transfer." N.J.A.C. 10A:1-11.6(a).

Once an inmate properly files a claim for lost, damaged, or destroyed personal

property, the DOC must conduct an investigation and prepare a report. N.J.A.C.

10A:2-6.1(b). The report shall consist of, but not be limited to, "obtaining

statements from the inmate, witnesses and correctional facility staff" and

"verifying that the inmate was authorized to have and did in fact, possess the


                                                                             A-1930-19
                                        5
personal property."   Ibid.   "Verification of possession of lost, damaged or

destroyed personal property may be made by review of applicable

documentation, such as the . . . [i]nmate [i]nventory [s]heet maintained by the

correctional facility" pursuant to N.J.A.C. 10A:1-11.         Ibid.    Following

completion of the investigation, the inmate's claim form and a copy of the

investigative report must be submitted to the business manager of the

correctional facility for review. N.J.A.C. 10A:2-6.1(c).

      Before the claim is approved or denied, the DOC must consider:

            1. Whether the investigation revealed any neglect by
            the correctional facility;

            2. Whether care was exercised by facility staff to
            prevent property loss, damage or destruction;

            3. Whether the inmate exercised care in preventing
            property loss, damage or destruction;

            4. Whether it has been proven that the inmate was
            authorized to have and did, in fact, possess the item(s)
            named in the claim;

            5. Whether sufficient information has been supplied by
            the inmate, including proper receipts, witnesses and
            investigative reports;

            6. Whether the inmate submitted the claim in a timely
            manner;




                                                                           A-1930-19
                                       6
            7. Whether the loss or damage exceeds authorized
            amounts of correctional facility personal property
            limits;

            8. Whether the personal property is considered
            contraband; and

            9. Whether other reviewers recommended denial of the
            claim and the reasons therefor.

            [N.J.A.C. 10A:2-6.2(a).]

If a claim is denied, the DOC must notify the inmate in writing and provide

substantiating reasons. N.J.A.C. 10A:2-6.1(f).

      In the present matter, the DOC followed the required procedures, utilizing

an inmate inventory sheet to itemize all of Pina-Catena's personal property on

the day he was transferred from SWSP to NJSP. Although none of the claimed

property was itemized on the inventory sheet submitted by Pina-Catena, the

DOC nonetheless conducted an investigation after receiving his claim,

considered the N.J.A.C. 10A:2-6.2(a) factors before denying it, notified Pina-

Catena in writing, and provided substantiating reasons. Moreover, Pina-Catena

provided no proof whatsoever to support his bald assertion that the officers who

packed his property were "[c]orrupt" or "rogue."

      We are therefore satisfied there was "sufficient credible evidence on the

record as a whole," R. 2:11-3(e)(1)(D), to support the DOC's reasons for denying


                                                                          A-1930-19
                                       7
Pina-Catena's claim. As such, the DOC's decision was not arbitrary, capricious,

or unreasonable. Jenkins, 412 N.J. Super. at 259.

      Affirmed.




                                                                         A-1930-19
                                      8